*185Decided 3 April, 1899.
On Rehearing.
[56 Pac. 645.]
Mr. Justice Bean
delivered the opinion.
The defendant was indicted and convicted for piloting a vessel over the Columbia River pilot grounds without being a licensed pilot, in violation of the act of 1882: Laws of 1882, p. 15, Hill’s Ann. Laws, §§ 3892, et seq. The undisputed evidence shows that, at the time complained of, he was the master of a steam towboat engaged in towing a vessel, subject to compulsory pilotage, over the river pilot ground between Astoria and Portland, and the question is whether, under such circumstances, he was a pilot within the meaning of the act referred to, and guilty of violating its provisions. This act was evidently designed to regulate and control an established and recognized business. It does not define the term “pilot” as used therein, and, therefore, it must be taken in the sense ordinarily ascribed to it, that is, one whose business and calling is to take charge and control of a vessel at a particular place for the purpose of conducting or guiding her through a river or channel, or from or into a port: 2 Bouvier’s Die., “Pilot;” Steamship Co. v. Joliffe, 69 U. S. (2 Wall.), 450. Whether, to be a pilot within the meaning of the statute, it is necessary for the person so taking charge or control of a vessel to be aboard of her, as would seem to be required by the technical definition of that term as sometimes given, is immaterial in this case, because there is a manifest distinction between a pilot and the master of a towboat, and, so far as we have been able to ascertain, it has never been held under pilotage acts *186similar to ours that the master of a towboat engaged in moving or towing a vessel is to be deemed a pilot within the meaning of the law. The only adjudged cases in point which either counsel or court has been able to find, after a somewhat extended search, are People v. Francisco, 10 Abb. Pr. 30 (S. C. 4 Park. Crim. R. 139), and Doe v. Gilbert, 7 M. & W. 102, in both of which it is held that the master of a towboat engaged in a bona fide towage service, is not a pilot within the meaning of statutes substantially the same as ours. So, that even if the technical definition of a pilot, as given by Lord Tenterden, is inapplicable to the act under consideration, the conclusion reached in the former opinion is sound. The petition for a rehearing will therefore be denied.
Rehearing Denied.